Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 were previously examined 
Claims 1, 4-5, 10, 13, 16, 18-20  have been amended on May 24, 2022.
Claims 1-20 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2022 and 04/27/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Applicant's arguments filed May 24, 2022 have been fully considered but they are not persuasive. 

Applicant’s arguments:

On page 13, Applicant argued that the prior arts of Zhao, Huang and Birk does not disclose  the amended limitation such as “a reinforcement learning ... using reinforcement learning, ·wherein the memory controller stores the data into the memory device by programming the constrained vector in the memory device using the programming algorithm" as recited in claim 1 and  in similar limitation in claim 13.

Applicant explained that the prior arts of record do not disclose “a reinforcement learning pulse programming component that identifies a programming algorithm for programming the data to the memory device using reinforcement learning. As stated in the Application and shown in FIG.6A, [0081]:  "Reinforcement learning pulse programming (RLPP) component 615 may be configured ... memory device 660 using RLPP". Claim 13 includes a similar limitation and is allowable for the same reason.


    PNG
    media_image1.png
    605
    958
    media_image1.png
    Greyscale


In Reponses:

Examiner disagreed because the recited claims 1 and 13 do not provide description of a reinforcement learning pulse programming (RLPP) component as shown in figure 6A, element 615.

As such, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., figure 6A) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In Reponses:

Examiner disagreed because the recited claims only require that  a reinforcement learning pulse programming (RLPP) component to identify a programming algorithm for programming the data to the memory device, using reinforcement learning.

Therefore,  the prior arts of Huang clearly disclose of identifying programming scheme for programming on the content of the data wherein the memory controller stores the data into the memory device by programming the constrained vector in the memory device using the programming algorithm.
(Huang, [0034] It can be appreciated from the foregoing categorization approach of the word lines, the storage cells coupled with a Q-type word line possess the most flexibility in terms of selecting the data program scheme, a T-type word line possesses less flexibility than the Q-type word line, and a M-type word line possesses less flexibility than the T-type word line.     [0035] Accordingly, when data is required to be written into the storage device 110, the flash memory control circuit 164 may select an appropriate block from the storage device 110, and utilize corresponding program schemes selected based on the contents recorded in the word-line category record 152 to write the data into one or more pages coupled with respective word lines in the selected block)

As such, the rejection for claims 1 and 13 are maintained

In Reponses:

Examiner disagreed because independent claim 16 does not recite “a reinforcement learning ... using reinforcement learning, ·wherein the memory controller stores the data into the memory device by programming the constrained vector in the memory device using the programming algorithm"

It appears that Applicant fails to argue for claims 16-20.

Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

As such, the rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 5 recites “the RLPP component comprises a wordline agent, a level agent, and a block agent that are trained based on a wordline algorithm reward, a level algorithm reward, and a block algorithm reward”

Examiner carefully reviewed the specification in paragraph [0113] and in figure 8.

[0113] After the wordline agent is done as well, the wordline agent returns control to the block agent, indicating that the wordline agent's action are complete. The block algorithm, wordline algorithm and level algorithm parameter rewards 811, 821, and 831, respectively, in the leftmost column are used during agent training. Then, in addition to executing decisions, each training agent also uses the rewards to update itself and improve.

The recited limitation such as “a wordline algorithm reward, a level algorithm reward, and a block algorithm reward” is rejected as failing to comply with the written description requirement because Applicant fails to describe in the specification a method of obtaining/generating/determining “a wordline algorithm reward, a level algorithm reward, and a block algorithm reward” when the agent is done well.

The term “well” in specification [0113] is a relative term which renders the claim indefinite. The term “well” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

As such, it is unclear how to rewards when the agent is done well, good or terrible.

The recited limitation such as “…trained based on a wordline algorithm reward, a level algorithm reward, and a block algorithm reward” is rejected as failing to comply with the written description requirement because Applicant fails to describe in the specification a method of training the RLPP according to the reward.





The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention

As such, it is unclear how to train the RLPP when the agent is done well, good or terrible.

It is unclear whether the RLPP would modify the “programming algorithm for programming the data” when the agent is done well, good or terrible and with different reward level for “wordline algorithm reward, a level algorithm reward, and a block algorithm reward”
 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites “the RLPP component comprises a wordline agent, a level agent, and a block agent that are trained based on a wordline algorithm reward, a level algorithm reward, and a block algorithm reward”

Examiner carefully reviewed the specification in paragraph [0113] and in figure 8.

[0113] After the wordline agent is done as well, the wordline agent returns control to the block agent, indicating that the wordline agent's action are complete. The block algorithm, wordline algorithm and level algorithm parameter rewards 811, 821, and 831, respectively, in the leftmost column are used during agent training. Then, in addition to executing decisions, each training agent also uses the rewards to update itself and improve.

The recited limitation such as “a wordline algorithm reward, a level algorithm reward, and a block algorithm reward” is rejected as failing to comply with the written description requirement because Applicant fails to describe in the specification a method of obtaining/generating/determining “a wordline algorithm reward, a level algorithm reward, and a block algorithm reward” when the agent is done well.

The term “well” in specification [0113] is a relative term which renders the claim indefinite. The term “well” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

As such, it is unclear how to rewards when the agent is done well, good or terrible.

The recited limitation such as “…trained based on a wordline algorithm reward, a level algorithm reward, and a block algorithm reward” is rejected as failing to comply with the written description requirement because Applicant fails to describe in the specification a method of training the RLPP according to the reward.





The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention

As such, it is unclear how to train the RLPP when the agent is done well, good or terrible.

It is unclear whether the RLPP would modify the “programming algorithm for programming the data” when the agent is done well, good or terrible and with different reward level for “wordline algorithm reward, a level algorithm reward, and a block algorithm reward”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (US 2017/0,123,900)

As per claim 16: (Currently Amended)

Zhao discloses:

A method for reading data from a memory device, the method comprising: 
(Zhao, Fig. 1a, solid state storage system 100)
(Zhao, Fig 1a, host controller circuit 195, semiconductor die 102)
(Zhao, Figs 1-5)

reading a block of data from a memory device;  
(Zhao, [0032], flash memory cells 140 provides return voltages 142 stored at the cells indicated by read location 144.  Buffering read circuit 150 compares return voltages 142 with threshold 156 to yield corresponding binary values 152)

processing the block of data using expectation maximization (EM) signal processing to classify each bit of the block of data with a log likelihood ration (LLR) value to obtain LLR data;  
(Zhao,  [0037], [0061] soft data values for any bit of a five bit word corresponding to the respective three bit binary values are calculated (either pre-calculated and stored to a look-up table, or calculated on the fly using a calculation circuit) in accordance with the following equation: Soft Data Value = LLR…LLR)
(Zhao, Fig 1a, compaction Based Partial Decoder Circuit 198, Soft Data Output Voltage Value Decoding Circuit 180)

decoding the LLR data based on a constrained coding scheme to produce unsconstrained data;  and 
(Zhao, Fig 1a, compaction Based Partial Decoder Circuit 198, Soft Data Output Voltage Value Decoding Circuit 180)

decoding the unconstrained data based on an error correction code (ECC) coding scheme to obtain decoded data, wherein the memory controller retrieves the data from the memory device based on the decoded data

(Zhao,  [0034], Low density parity check decoding circuit 190 applies a low density parity check decoding algorithm to soft data 182 to yield recovered read data 192 that is provided to host controller circuit 195)

As per claim 18: (Currently Amended)
Zhao further discloses:
 the decoding the unconstrained data based on the ECC coding scheme is performed based at least in part on the LLR value. 
(Zhao,  [0037], [0061] soft data values for any bit of a five bit word corresponding to the respective three bit binary values are calculated (either pre-calculated and stored to a look-up table, or calculated on the fly using a calculation circuit) in accordance with the following equation: Soft Data Value = LLR…LLR)
(Zhao, Fig 1a, compaction Based Partial Decoder Circuit 198, Soft Data Output Voltage Value Decoding Circuit 180)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2017/0,123,900), in view of Anderson et al. (US 2019/0,319,637)

As per claim 17: (Original)

Zhao does not disclose “the ECC encoder is configured to encode the data using an S-polar coding scheme that incorporates a Reed Solomon (RS) coding scheme and a polar coding scheme”

Anderson discloses
the ECC encoder is configured to encode the data using an S-polar coding scheme that incorporates a Reed Solomon (RS) coding scheme and a polar coding scheme.
(Anderson, [0016] The controller 130 includes an LDPC encoder 158 and LDPC decoder module 162.  In one embodiment, the encoder 158 encodes data (e.g., user data) to be written to the memory.  … encoder 158 may dynamically use different coding parameters to accommodate changing condition of the memory.  Similarly, the decoder 162 decodes data read from the memory pages and can similarly use different coding parameters in the decoding… data storage device may use other types of encoders and decoders (e.g., soft decision decoding of Reed-Solomon codes, polar decoders, etc.).  For the purpose of illustration, the dynamic scaling mechanism will be described within the context of a LDPC decoder below)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Anderson’s method of using different coding scheme into the system of Zhao in  order to accommodate the condition of the memory.
(Anderson, [0016] The controller 130 includes an LDPC encoder 158 and LDPC decoder module 162.  In one embodiment, the encoder 158 encodes data (e.g., user data) to be written to the memory.  … encoder 158 may dynamically use different coding parameters to accommodate changing condition of the memory.  Similarly, the decoder 162 decodes data read from the memory pages and can similarly use different coding parameters in the decoding… data storage device may use other types of encoders and decoders (e.g., soft decision decoding of Reed-Solomon codes, polar decoders, etc.).  For the purpose of illustration, the dynamic scaling mechanism will be described within the context of a LDPC decoder below)

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2017/0,123,900), in view of Alhussien et al. (US 2015/0,229,337)

As per claim 19: (Currently Amended)

Zhao discloses:
determining that the decoding based on the ECC coding scheme is not sufficient;  
(Zhao,  [0034], Low density parity check decoding circuit 190 applies a low density parity check decoding algorithm to soft data 182 to yield recovered read data 192 that is provided to host controller circuit 195)

Zhao does not disclose:
performing machine learning interference successive cancellation based on the determination.

Alhussien discloses:
performing machine learning interference successive cancellation based on the determination.
(Alhussien, [0042] When the MSBs of the N cells are to be programmed, the LSBs of the N cells are read in the step 310, obtaining a possibly noisy LSB polar codeword.  In the step 312, successive cancellation decoding is performed on the noisy LSB polar codeword read from the N cells, producing an estimated LSB polar codeword)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Alhussien’s method of using SC decoding into the system of Zhao in order to decoding a noisy codeword.
(Alhussien, [0042] When the MSBs of the N cells are to be programmed, the LSBs of the N cells are read in the step 310, obtaining a possibly noisy LSB polar codeword.  In the step 312, successive cancellation decoding is performed on the noisy LSB polar codeword read from the N cells, producing an estimated LSB polar codeword)

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2017/0,123,900), in view of Luo et al. (US 2020/0,210,816)

As per claim 20: (Currently Amended)

Zhao discloses:
determining that the decoding based on the ECC coding scheme is not sufficient;  and decoding the unconstrained data
(Zhao,  [0034], Low density parity check decoding circuit 190 applies a low density parity check decoding algorithm to soft data 182 to yield recovered read data 192 that is provided to host controller circuit 195)

Zhao does not disclose:
data using a neural network decoder.

Luo discloses:
data using a neural network decoder.
(Luo, Fig. 2, Neural Network decoder)
(Luo, [0072], one neural network may be used to decode data that had been encoded with multiple encoding techniques)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Luo’s Neural Network Decoder into the system of Zhao in order to improve decoding errors.
(Luo, [0019] neural networks described herein may be trained to transform noisy encoded input data to encoded data with reduced noise.  The encoded data with reduced noise may then be provided to any decoder (e.g., a neural network and/or other decoder) for decoding of the encoded data.  In this manner, neural networks may be used to reduce and/or improve errors which may be introduced by noise) 

Claims 1, 4, 6-7, 12-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2017/0,123,900), and in view of Huang et al. (US 2020/0,293,224), in view of Birk et al (US 2013/0,238,959)

As per claim 1: (Currently Amended)

Zhao discloses:

A mobile electronic device, comprising: 
(Zhao, Fig. 1a, solid state storage system 100)
(Zhao, Fig 1a, host controller circuit 195, semiconductor die 102)
(Zhao, Figs 1-5)

a memory device;  
(Zhao, Fig 1a, flash memory cells 140)
(Zhao, Figs 1-5)

a memory controller comprising a processor and an internal memory and configured to operate the memory device by storing data in the memory device and retrieving the data from the memory device, wherein the memory controller further comprises: 
(Zhao, Fig 1a, host controller circuit 195, semiconductor die 102)
(Zhao, Figs 1-5)

an error correction code (ECC) encoder configured to encode the data for programming to the memory device to obtain encoded data;  
(Zhao, Fig 1a, LDPC encoding circuit 105)
(Zhao, [0028] A data write is effectuated when host controller circuit 195 provides input data 103 to low density parity check encoding circuit 105.  Low density parity check encoding circuit 105 applies a low-density parity check encoding algorithm to input data 103 to yield LDPC codewords 107.  LDPC codewords 107 are provided to voltage value encoding circuit 109.  Voltage value encoding circuit 109 applies multi-level cell encoding to a group of LDPC codewords 107 to yield write data 111)

a c
(Zhao, Fig 1a, Voltage Value Encoding Circuit 109)
(Zhao, [0028] A data write is effectuated when host controller circuit 195 provides input data 103 to low density parity check encoding circuit 105.  Low density parity check encoding circuit 105 applies a low-density parity check encoding algorithm to input data 103 to yield LDPC codewords 107.  LDPC codewords 107 are provided to voltage value encoding circuit 109.  Voltage value encoding circuit 109 applies multi-level cell encoding to a group of LDPC codewords 107 to yield write data 111)

a reinforcement learning pulse programming (RLPP) component configured to 
(Zhao, Fig 1a, Write Circuit 130)
(Zhao, [0031] Returning to FIG. 1a, write data 111 is provided to a write circuit 130.  …  Write circuit 130 converts the voltage levels (e.g., [, Y, Z]) received as write data 111 into a series of voltages 135 that are written to three cells of flash memory cells 140 indicated by address 110.  Thus, for example, in the case where each cell of flash memory cells 140 are written as two bit cells, a voltage level of "0" (i.e., for a value of X, Y or Z equal to zero) results in voltage 135 being set below a lower threshold (V.sub.L), a voltage level of "1" (i.e., for a value of X, Y or Z equal to one) results in voltage 135 being set above the lower threshold (V.sub.L) and below a center threshold (V.sub.C), a voltage level of "2" (i.e., for a value of X, Y or Z equal to two) results in voltage 135 being set above the center threshold (V.sub.C) and below an upper threshold (V.sub.U), and a voltage level of "3" (i.e., for a value of X, Y or Z equal to three) results in voltage 135 being set above the upper threshold (V.sub.U).  This process results in storing three voltage values respectively to three cells within flash memory cells to represent a five bit word.  This process is repeated for each of the five bit words resulting in a group of multiple sets of three flash memory cells representing the five LDPC codewords received as LDPC codewords 107)

a constrained channel decoder configured to receive [[a]] the constrained vector that is programmed in the memory device and produce an unconstrained vector based on the one or more constraints: and (Zhao, Fig 1a, compaction Based Partial Decoder Circuit 198, Soft Data Output Voltage Value Decoding Circuit 180)

an ECC decoder configured to decode the unconstrained vector_to obtain a decoded vector, wherein the memory controller retrieves the data from the memory device based on the decoded vector. 
(Zhao, Fig 1a, LDPC Decoding Circuit 190)

Zhao does not disclose:
Identifying programming scheme.

Huang discloses:
Identifying programming scheme.
(Huang, [0034] It can be appreciated from the foregoing categorization approach of the word lines, the storage cells coupled with a Q-type word line possess the most flexibility in terms of selecting the data program scheme, a T-type word line possesses less flexibility than the Q-type word line, and a M-type word line possesses less flexibility than the T-type word line.     [0035] Accordingly, when data is required to be written into the storage device 110, the flash memory control circuit 164 may select an appropriate block from the storage device 110, and utilize corresponding program schemes selected based on the contents recorded in the word-line category record 152 to write the data into one or more pages coupled with respective word lines in the selected block)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Huang’s method of selecting the data program scheme into the system of Zhao in order to improve the reliability of data
(Huang, [0062] since the flash memory control circuit 164 may adaptably utilize different data program schemes to write data into the physical locations of different types of word lines, the reliability data stored in each block can be improved)

Zhao-Huang  does not disclose:
constrained encoder

Birk discloses:
constrained encoder
(Birk, [0196] It may be noted that when using 2-D constraint encoding and decoding with respect to surrounding of the target cells, the relevant neighbor cells in the bitline/wordline/diagonal directions may have to be read before doing encoding or decoding operations.  For example, when doing row-by-row coding, the previous row (wordline) would be read in order to encode and decode)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Birk’s constrained encoder into the system of Zhao-Huang in order to reduce coupling effect of neighboring cells.
(Birk, [0196] It may be noted that when using 2-D constraint encoding and decoding with respect to surrounding of the target cells, the relevant neighbor cells in the bitline/wordline/diagonal directions may have to be read before doing encoding or decoding operations.  For example, when doing row-by-row coding, the previous row (wordline) would be read in order to encode and decode)

As per claim 4: (Currently Amended)
Zhao-Huang-Birk further discloses:
wherein: the constrained channel encoder is configured to identify a next wordline from a buffer of the memory device to encode a current wordline of the encoded data based onthe next wordline to obtain the constrained vector. 
(Birk, [0196] It may be noted that when using 2-D constraint encoding and decoding with respect to surrounding of the target cells, the relevant neighbor cells in the bitline/wordline/diagonal directions may have to be read before doing encoding or decoding operations.  For example, when doing row-by-row coding, the previous row (wordline) would be read in order to encode and decode)

As per claim 5:
Zhao-Huang-Birk further discloses:
wherein: the RLPP component comprises a wordline agent, a level agent, and a block agent.
(Huang, [0034] It can be appreciated from the foregoing categorization approach of the word lines, the storage cells coupled with a Q-type word line possess the most flexibility in terms of selecting the data program scheme, a T-type word line possesses less flexibility than the Q-type word line, and a M-type word line possesses less flexibility than the T-type word line.     [0035] Accordingly, when data is required to be written into the storage device 110, the flash memory control circuit 164 may select an appropriate block from the storage device 110, and utilize corresponding program schemes selected based on the contents recorded in the word-line category record 152 to write the data into one or more pages coupled with respective word lines in the selected block)

As per claim 6: (Original)
Zhao-Huang-Birk further discloses:
 an expectation maximization (EM) signal processing component configured to receive a noisy multi-wordline voltage vector from the memory device and classify each bit of the noisy multi-wordline voltage vector with a log likelihood ration (LLR) value. 
(Zhao,  [0037], [0061] soft data values for any bit of a five bit word corresponding to the respective three bit binary values are calculated (either pre-calculated and stored to a look-up table, or calculated on the fly using a calculation circuit) in accordance with the following equation: Soft Data Value = LLR…LLR)
(Zhao, Fig 1a, compaction Based Partial Decoder Circuit 198, Soft Data Output Voltage Value Decoding Circuit 180)
 
As per claim 7: : (Original)
Zhao-Huang-Birk further discloses:
the EM signal processing component is configured based on a reduced sample size for a mobile architecture. 
(Zhao,  [0037], [0061] soft data values for any bit of a five bit word corresponding to the respective three bit binary values are calculated (either pre-calculated and stored to a look-up table, or calculated on the fly using a calculation circuit) in accordance with the following equation: Soft Data Value = LLR…LLR)
(Zhao, Fig 1a, compaction Based Partial Decoder Circuit 198, Soft Data Output Voltage Value Decoding Circuit 180)


As per claim 12: : (Original)
Zhao-Huang-Birk further discloses:
 wherein: each cell of the memory device comprises a 5-bit or 6-bit NAND flash memory cell. 
(Zhao, Fig 1a, flash memory cells 140)

As per claim 13: (Currently Amended)

Zhao discloses:

A method for programming data to a memory device, the method comprising: 
(Zhao, Fig. 1a, solid state storage system 100)
(Zhao, Fig 1a, host controller circuit 195, semiconductor die 102)
(Zhao, Figs 1-5)

receiving a block of data;  
(Zhao, [0028] A data write is effectuated when host controller circuit 195 provides input data 103 to low density parity check encoding circuit 105.  Low density parity check encoding circuit 105 applies a low density parity check encoding algorithm to input data 103 to yield LDPC codewords 107.  LDPC codewords 107 are provided to voltage value encoding circuit 109.  Voltage value encoding circuit 109 applies multi-level cell encoding to a group of LDPC codewords 107 to yield write data 111)

encoding the block of data based on an error correction code (ECC) coding scheme to obtain encoded data;  
(Zhao, Fig 1a, LDPC encoding circuit 105)
(Zhao, [0028] A data write is effectuated when host controller circuit 195 provides input data 103 to low density parity check encoding circuit 105.  Low density parity check encoding circuit 105 applies a low density parity check encoding algorithm to input data 103 to yield LDPC codewords 107.  LDPC codewords 107 are provided to voltage value encoding circuit 109.  Voltage value encoding circuit 109 applies multi-level cell encoding to a group of LDPC codewords 107 to yield write data 111)

encoding the encoded based on a 
(Zhao, Fig 1a, Voltage Value Encoding Circuit 109)
(Zhao, [0028] A data write is effectuated when host controller circuit 195 provides input data 103 to low density parity check encoding circuit 105.  Low density parity check encoding circuit 105 applies a low density parity check encoding algorithm to input data 103 to yield LDPC codewords 107.  LDPC codewords 107 are provided to voltage value encoding circuit 109.  Voltage value encoding circuit 109 applies multi-level cell encoding to a group of LDPC codewords 107 to yield write data 111)

programming the encoded block of data to a memory device using reinforcement learning pulse programming (RLPP), wherein the memory controller stores the data into the memory device by programming the constrained data in the memory device using the programming algorithm.
 (Zhao, Fig 1a, Write Circuit 130)
(Zhao, [0031] Returning to FIG. 1a, write data 111 is provided to a write circuit 130.  …  Write circuit 130 converts the voltage levels (e.g., [, Y, Z]) received as write data 111 into a series of voltages 135 that are written to three cells of flash memory cells 140 indicated by address 110.  Thus, for example, in the case where each cell of flash memory cells 140 are written as two bit cells, a voltage level of "0" (i.e., for a value of X, Y or Z equal to zero) results in voltage 135 being set below a lower threshold (V.sub.L), a voltage level of "1" (i.e., for a value of X, Y or Z equal to one) results in voltage 135 being set above the lower threshold (V.sub.L) and below a center threshold (V.sub.C), a voltage level of "2" (i.e., for a value of X, Y or Z equal to two) results in voltage 135 being set above the center threshold (V.sub.C) and below an upper threshold (V.sub.U), and a voltage level of "3" (i.e., for a value of X, Y or Z equal to three) results in voltage 135 being set above the upper threshold (V.sub.U).  This process results in storing three voltage values respectively to three cells within flash memory cells to represent a five bit word.  This process is repeated for each of the five bit words resulting in a group of multiple sets of three flash memory cells representing the five LDPC codewords received as LDPC codewords 107)

Zhao does not disclose:
Identifying programming scheme.

Huang discloses:
Identifying programming scheme.
(Huang, [0034] It can be appreciated from the foregoing categorization approach of the word lines, the storage cells coupled with a Q-type word line possess the most flexibility in terms of selecting the data program scheme, a T-type word line possesses less flexibility than the Q-type word line, and a M-type word line possesses less flexibility than the T-type word line.     [0035] Accordingly, when data is required to be written into the storage device 110, the flash memory control circuit 164 may select an appropriate block from the storage device 110, and utilize corresponding program schemes selected based on the contents recorded in the word-line category record 152 to write the data into one or more pages coupled with respective word lines in the selected block)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Huang’s method of selecting the data program scheme into the system of Zhao in order to improve the reliability of data
(Huang, [0062] since the flash memory control circuit 164 may adaptably utilize different data program schemes to write data into the physical locations of different types of word lines, the reliability data stored in each block can be improved)

Zhao-Huang  does not disclose:
constrained encoder

Birk discloses:
constrained encoder
(Birk, [0196] It may be noted that when using 2-D constraint encoding and decoding with respect to surrounding of the target cells, the relevant neighbor cells in the bitline/wordline/diagonal directions may have to be read before doing encoding or decoding operations.  For example, when doing row-by-row coding, the previous row (wordline) would be read in order to encode and decode)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Birk’s constrained encoder into the system of Zhao-Huang in order to reduce coupling effect of neighboring cells.
(Birk, [0196] It may be noted that when using 2-D constraint encoding and decoding with respect to surrounding of the target cells, the relevant neighbor cells in the bitline/wordline/diagonal directions may have to be read before doing encoding or decoding operations.  For example, when doing row-by-row coding, the previous row (wordline) would be read in order to encode and decode)

As per claim 15: (Original)
Zhao-Huang-Birk further discloses:
identifying data from a next wordline of the memory device, wherein the constrained coding scheme is based on the identified data from the next wordline. 


(Birk, [0196] It may be noted that when using 2-D constraint encoding and decoding with respect to surrounding of the target cells, the relevant neighbor cells in the bitline/wordline/diagonal directions may have to be read before doing encoding or decoding operations.  For example, when doing row-by-row coding, the previous row (wordline) would be read in order to encode and decode)

Claims 2-3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2017/0,123,900), in view of Huang et al. (US 2020/0,293,224), in view of Birk et al (US 2013/0,238,959), in view of Anderson et al. (US 2019/0,319,637)

As per claim 2: (Original)
As per claim 14: (Original)

Zhao-Huang does not disclose “the ECC encoder is configured to encode the data using an S-polar coding scheme that incorporates a Reed Solomon (RS) coding scheme and a polar coding scheme”

Anderson discloses
the ECC encoder is configured to encode the data using an S-polar coding scheme that incorporates a Reed Solomon (RS) coding scheme and a polar coding scheme.
(Anderson, [0016] The controller 130 includes an LDPC encoder 158 and LDPC decoder module 162.  In one embodiment, the encoder 158 encodes data (e.g., user data) to be written to the memory.  … encoder 158 may dynamically use different coding parameters to accommodate changing condition of the memory.  Similarly, the decoder 162 decodes data read from the memory pages and can similarly use different coding parameters in the decoding… data storage device may use other types of encoders and decoders (e.g., soft decision decoding of Reed-Solomon codes, polar decoders, etc.).  For the purpose of illustration, the dynamic scaling mechanism will be described within the context of a LDPC decoder below)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Anderson’s method of using different coding scheme into the system of Zhao-Huang in  order to accommodate the condition of the memory.
(Anderson, [0016] The controller 130 includes an LDPC encoder 158 and LDPC decoder module 162.  In one embodiment, the encoder 158 encodes data (e.g., user data) to be written to the memory.  … encoder 158 may dynamically use different coding parameters to accommodate changing condition of the memory.  Similarly, the decoder 162 decodes data read from the memory pages and can similarly use different coding parameters in the decoding… data storage device may use other types of encoders and decoders (e.g., soft decision decoding of Reed-Solomon codes, polar decoders, etc.).  For the purpose of illustration, the dynamic scaling mechanism will be described within the context of a LDPC decoder below)

As per claim 3: (Original)
Zhao-Huang-Anderson further discloses:
the ECC encoder comprises a reduced frame size and a reduced redundancy level configured for a mobile architecture. 
(Anderson, [0016] The controller 130 includes an LDPC encoder 158 and LDPC decoder module 162.  In one embodiment, the encoder 158 encodes data (e.g., user data) to be written to the memory.  … encoder 158 may dynamically use different coding parameters to accommodate changing condition of the memory.  Similarly, the decoder 162 decodes data read from the memory pages and can similarly use different coding parameters in the decoding… data storage device may use other types of encoders and decoders (e.g., soft decision decoding of Reed-Solomon codes, polar decoders, etc.).  For the purpose of illustration, the dynamic scaling mechanism will be described within the context of a LDPC decoder below)


Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2017/0,123,900), and in view of Huang et al. (US 2020/0,293,224), in view of Alhussien et al. (US 2015/0,229,337)


As per claim 8: (Original)
Zhao-Huang does not disclose:
a machine learning interference successive cancellation component configured to receive a noisy wordline vector from the ECC decoder and provide a de-noised wordline vector to the ECC decoder. 

Alhussien discloses:
performing machine learning interference successive cancellation component configured to receive a noisy wordline vector from the ECC decoder and provide a de-noised wordline vector to the ECC decoder. 
 (Alhussien, [0042] When the MSBs of the N cells are to be programmed, the LSBs of the N cells are read in the step 310, obtaining a possibly noisy LSB polar codeword.  In the step 312, successive cancellation decoding is performed on the noisy LSB polar codeword read from the N cells, producing an estimated LSB polar codeword)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Alhussien’s method of using SC decoding into the system of Zhao in order to decoding a noisy codeword.
(Alhussien, [0042] When the MSBs of the N cells are to be programmed, the LSBs of the N cells are read in the step 310, obtaining a possibly noisy LSB polar codeword.  In the step 312, successive cancellation decoding is performed on the noisy LSB polar codeword read from the N cells, producing an estimated LSB polar codeword)

 As per claim 9: (Original)
 Alhussien further discloses:
wherein: the machine learning interference successive cancellation component operates based on input from an EM signal processing component. 

In view of motivation previously stated, the claim is rejected.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2017/0,123,900), and in view of Huang et al. (US 2020/0,293,224), in view of Luo et al. (US 2020/0,210,816)

As per claim 10: (Currently Amended)
Zhao-Huang does not disclose:
a neural network decoder configured to receive a wordline data vector of he encoded data and a wordline voltage vector from the memory device and produce a recovered data vector

Luo discloses: 
a neural network decoder configured to receive a wordline data vector of he encoded data and a wordline voltage vector from the memory device and produce a recovered data vector
 (Luo, Fig. 2, Neural Network decoder)
(Luo, [0072], one neural network may be used to decode data that had been encoded with multiple encoding techniques)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Luo’s Neural Network Decoder into the system of Zhao in order to improve decoding errors.
(Luo, [0019] neural networks described herein may be trained to transform noisy encoded input data to encoded data with reduced noise.  The encoded data with reduced noise may then be provided to any decoder (e.g., a neural network and/or other decoder) for decoding of the encoded data.  In this manner, neural networks may be used to reduce and/or improve errors which may be introduced by noise) 

As per claim 11: (Original)
Luo further discloses:
the neural network decoder comprises a reduced number of nodes, wherein the reduced number of nodes is selected for a mobile architecture. 
(Luo, Fig. 2, Neural Network decoder)
(Luo, [0072], one neural network may be used to decode data that had been encoded with multiple encoding techniques)

In view of motivation previously stated, the claim is rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111